*547OPINION CONCURRENTE DEL JUEZ DE APELACIONES SR. MARTINEZ TORRES — 96 DTA 146
San Juan, Puerto Rico, a 13 de agosto de 1996
El dictamen que este Tribunal emite hoy, confirma la sentencia de divorcio por adulterio a favor de la demandante-apelada y contra el demandado-apelado, a pesar que este último había presentado una reconvención para que se decretara el divorcio por la causal de separación por más de dos años. Como fundamento, este Tribunal aduce que como las partes se separaron debido al adulterio cometido por el demandado-apelante, no está presente el elemento esencial de que ambas partes hayan decidido intencionalmente vivir separadas. Para sostener su conclusión, la mayoría cita el caso de Núñez v. López, 62 D.P.R. 567, 573 (1943). Allí, el Tribunal Supremo de Puerto Rico señaló:

"La separación que da derecho al divorcio no es, como lo es el abandono, el adulterio o el trato cruel, el acto personal, individual y exclusivo de uno de los cónyuges. El estatuto asume que las partes han vivido separadas como consecuencia del mutuo propósito de .hacerlo así."

El significado de esa frase fue aclarado con posterioridad en Simonet v. Sandoval, 63 D.P.R. 523, 526 (1944), donde el Tribunal expresó que:

"El hecho de si la separación de los cónyuges comenzó por el abandono de la mujer por el marido o por mutuo convenio entre ambos carece de importancia en este caso. El hecho esencial es si los cónyuges han vivido separados el uno del otro por el término estatutario y sin interrupción."

Finalmente, en Godreau v. Guerrero, 68 D.P.R. 88, 89 (1948), el Tribunal resolvió que "nada encontramos en ese lenguaje [del Artículo 96(9) del Código Civil, 31 L.P.R.A. sec. 321(9)] que indique la intención de la Legislatura de que ambos cónyuges deben convenir en la separación."  El Tribunal concluyó que "[e]n resumen, nuestra doctrina es al efecto de que la causal de separación existe si sólo uno de los cónyuges vive separado del otro con esa intención." Id., pág. 90. Véase también Cosme v. Marchand, 121 D.P.R. 225, 235 (1988).
De estas decisiones se desprende que es dudosa la validez teórica de la conclusión de este Tribunal a los efectos de que no procede el divorcio por la causal de separación debido a que la demandante-apelada no se separó con esa intención específica. Por el contrario, al igual que en Godreau v. Guerrero, supra, el hecho de que el adulterio del demandado-apelante y su abandono del hogar motivara la separación, no borra el hecho incontrovertido de que al momento de dictarse la sentencia, las partes habían vivido separadas por dos años de forma ininterrumpida. Sin quererlo, la mayoría ha abierto la puerta para negar el divorcio sin culpa a base de una evaluación de la razón para la separación de las partes. Eso es precisamente lo que el Tribunal Supremo ha rechazado. Probado el transcurso de dos años durante los cuales los cónyuges han vivido separados, procede dictar el divorcio como cuestión de derecho sin que se requiera probar la razón para la separación. Miranda v. Ladró, 66 D.P.R. 130 (1946); Simonet v. Sandoval, supra. Es por esto que no puedo unirme a los fundamentos esbozados por la mayoría.
La causal de separación incluida en el Artículo 96(9) de nuestro Código Civil, supra, fue adoptada mediante la Ley Núm. 46 de 11 de mayo de 1933. En su momento, nuestra legislación constituyó una legislación de vanguardia. No obstante, requería el transcurso de siete (7) años de vida separada sin interrupción. Ese término fue reducido a tres (3) años mediante la Ley Núm. 62 de 29 de abril de 1942, y finalmente a dos (2) años, mediante la Ley Núm. 11 de 2 de abril de 1971.
Nuestro estatuto tuvo su origen en los estados de la Unión. Al presente, las leyes de al menos diecinueve (19) estados, el Distrito de Columbia y Puerto Rico incluyen la separación como causal de divorcio. Green, Long & Murawski, Dissolution of Marriage, Shepard’s/McGraw-Hill, Colorado Springs, 1986, Sec. 2.07, pág. 74.  Hay tres tipos de leyes de divorcio por separación: (1) Las que requieren que las partes hayan vivido separadas por determinado período de tiempo conforme a un decreto legal previo; (2) las que autorizan el divorcio cuando las partes se han separado voluntaria o intencionalmente, usualmente por acuerdo; y (3) las que proveen para el divorcio tras el mero transcurso del tiempo requerido por ley irrespectivamente de la culpa o los motivos de la separación. *548P. Callahan, The Law of Separation and Divorce, 4ta ed., Oceana Publications, Dobbs Ferry, N.Y., 1979, pág. 28. Puerto Rico es una de las jurisdicciones con un estatuto perteneciente a la tercera categoría. Por lo tanto, cualquier referencia a la voluntariedad o intención tras la separación, transcurridos dos años, es totalmente improcedente.
Un estudio de la casuística de las jurisdicciones con estatutos parecidos al nuestro nos provee el fundamento correcto por el cual la reconvención por la causal de separación invocada por el demandado no procede. Advertimos que bajo la causal de separación, el tiempo transcurrido luego de instada la demanda puede formar parte del cómputo de los dos años requeridos por ley para que la separación de lugar al divorcio. McGinley v. McGinley, 295 S.W.2d 913 (Tex. App.). Eso favorece al demandado-apelante.
Sin embargo, en situaciones similares a las que nos ocupa, se ha resuelto que la demanda principal tiene preferencia sobre la reconvención. Por lo tanto, si la parte demandante prueba su causal culposa de divorcio, se ha reconocido que el tribunal tiene discreción para dictar sentencia a su favor y desestimar la reconvención instada bajo una causal sin culpa ("no-fault"). Lee v. Lee, 343 So.2d 425 (La. App. 1977); Cox v. Cox, 341 So.2d 1351 (La. App. 1977); Perry v. Perry, 207 So.2d 819 (La. App. 1968); McCaa v. McCaa, 163 So.2d 434 (La. App. 1964). En Perry, supra, prevalecieron las demandas principales por separación sobre las reconvenciones por adulterio. Por su parte, en McCaa, supra, un caso similar al de epígrafe, prevaleció la demanda principal de adulterio sobre la reconvención por separación.
Por otro lado, otras jurisdicciones estatales han reconocido la discreción del tribunal para descartar la demanda principal o la reconvención por una causal culposa y dictar sentencia por una causal no culposa debidamente probada. Herring v. Herring, 235 S.E.2d 485 (Ga. 1977); Loftis v. Loftis, 225 S.E.2d 685 (Ga. 1976); Robertson v. Robertson, 211 S.E.2d 41 (Va. 1975).
A pesar de resultados tan encontrados, todas estas decisiones tienen un fundamento común: el tribunal sentenciador tiene discreción para decretar el divorcio bajo cualquiera de las causales instadas. Así pues, en el caso que nos ocupa, el Tribunal de Primera Instancia tenía discreción para decretar el divorcio por adulterio según lo solicitó la demandante-apelada Pagan Martínez, o por separación según solicitó el demandado-apelante Lozano López en su reconvención. Como no se ha demostrado que el tribunal abusara de su discreción al dictar la sentencia de divorcio, procede la confirmación del dictamen objeto de este recurso.
A base de este fundamento, distinto al esbozado por la mayoría, concurro con la Sentencia confirmatoria que en el día de hoy emite este Tribunal.
RAFAEL L. MARTINEZ TORRES
Juez de Apelaciones
ESCOLIOS OPINION CONCURRENTE DEL JUEZ DE APELACIONES SR. MARTINEZ TORRES — 96 DTA 146
1. Dispone:

"§ 321. Causas de divorcio


Las causas del divorcio son:

(1).

(9) La separación de ambos cónyuges por un período de tiempo sin interrupción de más de dos (2) años. Probado satisfactoriamente la separación por el expresado tiempo de más de dos (2) años, al dictarse sentencia no se considerará a ninguno de los cónyuges inocente ni culpable...."

2. Estas jurisdicciones son: Arkansas (3 años); Connecticut (12 meses 6 a 18 meses por incompatibilidad); el Distrito de Columbia (6 meses por separación voluntaria, 1 año por separación involuntaria); Hawaii (2 años); Idaho (5 años); Illinois (6 *549meses por separación voluntaria, 2 años por separación involuntaria si existe ruptura irreparable del matrimonio); Louisiana (1 año); Maryland (1 año por separación voluntaria, 2 años por separación involuntaria); Nevada (1 año); New Hampshire (2 años bajo circunstancias especiales); New Jersey (18 meses); North Carolina (1 año); Ohio (1 año); Pennsylvania (3 años si existe ruptura irreparable del matrimonio); Puerto Rico (2 años); Rhode Island (3 años); South Carolina (1 año); Texas (3 años); Vermont (6 meses); Virginia (1 año, 6 meses si no hay hijos menores de edad); West Virginia (1 año).